957 So. 2d 1274 (2007)
Kenneth A. DURKEE, Appellant,
v.
STATE of Florida, Appellee.
No. 5D06-2310.
District Court of Appeal of Florida, Fifth District.
June 15, 2007.
Melanie S. Kohler, of Melanie S. Kohler, P.A., Ocala, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Jeffrey R. Casey, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Kenneth A. Durkee appeals from the judgment and sentence imposed upon him upon his being convicted by a jury of one count of lewd or lascivious molestation of a minor less than 12 by an adult age 18 or over, and a second count of attempted lewd or lascivious molestation. We affirm.
Mr. Durkee first asserts that similar fact evidence of prior molestations was erroneously admitted by the trial court. We, however, conclude that there was no abuse of discretion in admitting the evidence. See § 90.404, Fla. Stat. (2004). See also McLean v. State, 934 So. 2d 1248 (Fla.2006). In addition, we find the second point on appeal raised by Mr. Durkee to be without merit.
AFFIRMED.
ORFINGER, MONACO and EVANDER, JJ., concur.